Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      30-SEP-2020
                                                      02:26 PM

                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    LEMUEL JONES, Petitioner,

                                vs.

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
                     (CASE NO. 1PC101000882)

                      ORDER DENYING PETITION
       (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
     and Circuit Judge Viola, assigned by reason of vacancy,
                   with Wilson, J., concurring)

          Upon consideration of petitioner’s “Motion to Release
Non-Violent Community Custody Prisoner from Custody with Special
Release Terms and Conditions Amid the Coronavirus COVID-19 Bio-
Terrorism Pandemic”, which was filed as a petition on September
11, 2020, the documents attached thereto and submitted in support
thereof, and the record, it appears that petitioner fails to
demonstrate that he is entitled to the requested extraordinary
relief from this court.   See Kema v. Gaddis, 91 Hawai#i 200, 204,
982 P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary
remedy that will not issue unless the petitioner demonstrates a
clear and indisputable right to relief and a lack of alternative
means to redress adequately the alleged wrong or obtain the
requested action); Oili v. Chang, 54 Haw. 411, 412, 557 P.2d 787,
788 (1976) (“[The supreme] court will not exercise its original
jurisdiction in habeas corpus proceedings when relief is
available in a lower court and no special reason exists for
invoking its jurisdiction.”).   Accordingly,
          IT IS HEREBY ORDERED that the petition is denied.
          IT IS HEREBY FURTHER ORDERED that the clerk of the
appellate court shall process the petition without payment of the
filing fee.
          DATED: Honolulu, Hawai#i, September 30, 2020.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Matthew J. Viola


                           CONCURRENCE
                        (By: Wilson, J.)

          For the reasons stated in my concurrence order in
Sandry v. State, SCPW-XX-XXXXXXX, filed on June 24, 2020, I
concur.
                                     /s/ Michael D. Wilson




                                 2